Opinion by
Judge Pryor:
The recital in the note as to the interest was evidently intended to indicate the interest the note should bear from date until its maturity. The note is dated the 6th of January, 1876, and payable twelve months after date with ten per cent, interest per annum.' This is a contract to pay in- twelve months $428, with ten per cent, interest from date, not until paid, but until the maturity of the note. The identical question was settled by this court in Rilling v. Thompson, 12 Bush (Ky.) 310.
Judgment' reversed and cause remanded for further proceedings.